Citation Nr: 0705732	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which denied service connection for 
Charcot-Marie-Tooth disease.

The veteran testified at a January 2004 Board hearing; the 
hearing transcript has been associated with the claims file.  
  
The Board remanded the case to the RO for further development 
in July 2004.  The Board referred the case for an independent 
medical expert opinion in October 2006.  Development has been 
completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  The veteran's Charcot-Marie-Tooth disease is a disease of 
hereditary origin that competent medical evidence indicates 
had its onset prior to the veteran's military service.

2.  There was no worsening of the underlying disease process 
associated with the veteran's Charcot-Marie-Tooth disease 
during service.  


CONCLUSION OF LAW

Charcot-Marie-Tooth disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
private treatment records, a VA examination, a Board hearing 
transcript, and an independent medical expert opinion have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111 (West 2002).  Thus, veterans 
are presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The term "noted" denotes only 
such conditions recorded in examination reports.  38 C.F.R. § 
3.304(b) (2006).  A history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  Id.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  The provisions 
of 38 C.F.R. § 3.304 (b) were recently amended to comport 
with the provisions of 38 U.S.C.A. § 1111 and the Federal 
Circuit holding in the Wagner case.  See 70 Fed. Reg. 23029 
(May 4, 2005). 

Before these above cited precedent opinions and VAOPGCPREC 3-
2003, VA had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability pre-existed service.  If VA met this burden, 
however, it then had the burden to rebut the presumption by a 
preponderance of the evidence (a lower standard) that the 
pre-existing disorder was not aggravated by service.  Now, VA 
must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.; See also Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  In considering 
whether the presumption of soundness has been rebutted the 
Board will consider whether the underlying disease process 
pre-existed service and was "made worse" by the veteran's 
military service.

Under 38 C.F.R. § 3.303(c) congenital or developmental 
defects, are not diseases or injuries within the meaning of 
applicable legislation. VA's General Counsel, in a precedent 
opinion binding on the Board under 38 C.F.R. §§ 14.507, 19.5, 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VAOPGCPREC 82-90 (1990) 
(originally issued as VA General Counsel Opinion 1-85 (Mar. 
5, 1985)).  The opinion advised that when a disease is of a 
congenital, developmental, or familial nature, VA 
adjudicators are justified in finding that such disease by 
its very nature preexisted service. Typically, in these 
cases, entitlement to service connection should turn on the 
question of whether manifestations of the disease in service 
constituted "aggravation" of the condition. The opinion also 
noted, however, that in cases where the disease is first 
manifest in service, guidance from medical authorities may be 
necessary regarding the actual time of inception.

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  VA regulations provide that the 
following diseases shall be service connected if the veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) are satisfied: chloracne or other acneform disease 
consistent with chloracne, type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma. 
38 C.F.R. § 3.309(e) (2006). VA's Secretary has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  Acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a) (2006).

The veteran is seeking service connection for Charcot-Marie-
Tooth disease.  The Board notes that the evidence does not 
show, and the veteran does not contend, that Charcot-Marie-
Tooth disease, which was first diagnosed in 1982, began in 
service.  Instead, he contends that Charcot-Marie-Tooth 
disease was aggravated by exposure to Agent Orange during 
service.  The veteran's Form DD 214 shows that he served in 
the Republic of Vietnam during the Vietnam Era, and there is 
no evidence to the contrary.  Thus, he is presumed to have 
been exposed during such service to Agent Orange. See 38 
C.F.R. § 3.307(a)(6)(iii) (2006).

In a May 1968 Report of Medical History completed at 
induction, the veteran indicated that he had muscular cramps 
in his legs. The veteran's service medical records contain no 
further complaints or diagnoses of, or treatment for, any leg 
problems.  Service medical records do show that the veteran 
was treated for a swollen ankle in May 1969, and for muscle 
strain in the lower back in October 1970.

During the January 2004 Board hearing, the veteran testified 
that he did not seek any treatment for his leg cramps after 
service until 1982.  VA medical records show that in December 
1982, nerve conduction and EMG studies were conducted which 
confirmed the presence of Charcot-Marie-Tooth disease. The 
origin and date of onset of this disease were not indicated.

In a March 2001 statement, Dr. T.C., a neurologist, noted 
that there were a number of reports associating peripheral 
neuropathy with exposure to herbicides, including Agent 
Orange.  However, most of these reports associated the 
neuropathy developing subacutely, i.e., shortly after 
exposure.  Dr. T.C. stated that he was not aware of any 
studies that directly addressed the issue of people with an 
underlying inherited neuropathy who were subsequently exposed 
to a substance, which was known to cause a neuropathy.  Dr. 
T.C. opined that "I would think it is certainly possible that 
exposure to Agent Orange may have exacerbated your pre-
existing inherited neuropathy," noting that it was "possible 
that the onset of your symptoms may have been precipitated by 
such an exposure."  However, he noted that he was not in a 
position to attempt to prove this and again, reiterated that 
he was not aware of any specific literature that addressed 
this question.

In a June 2001 statement, Dr. R.T.M. indicated that he had 
treated the veteran's brother for Charcot-Marie-Tooth 
disease.  Dr. R.T.M. noted that the veteran and his father 
had also experienced similar patterns of weakness and 
wasting.  He stated that it was interesting to note that both 
the veteran and his brother had been exposed to Agent Orange 
during their military service.  Following his examination of 
the veteran's brother, Dr. R.T.M. opined, "It is certainly 
possible that, if he was exposed to Agent Orange, any 
neurotoxic tendency that Agent Orange might have could have 
accelerated his inherited neuropathy." While this statement 
was made in reference to the veteran's brother, it 
nevertheless is relevant to the veteran's claim of 
aggravation.

Although the statements made by Dr. T.C. and Dr. R.T.M. 
indicate that the veteran's Charcot-Marie-Tooth disease may 
be related to service, both opinion are speculative and 
equivocal in nature.  VA regulation provides that service 
connection may not be based on a resort to speculation or 
even remote possibility. See 38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Thus, the statements made by Dr. T.C. and Dr. R.T.M. do not 
establish a nexus between the veteran's disability and 
service.  

The Board remanded the case in July 2004 for a medical nexus 
opinion.  A VA examination was completed in August 2004.  The 
examiner reviewed the claims file.  During examination, the 
veteran stated that he had cramping in his legs and feet 
while in service.  The examiner noted that there was no 
documentation of this in the service medical records.  The 
examiner noted that Dr. T.C. indicated in a May 1999 
evaluation that the veteran was diagnosed with Charcot-Marie-
Tooth disease 25 years earlier, and that symptoms went back 
prior to service.  The examiner also noted that there were 
inconsistencies in the family history in the medical evidence 
of record of both the veteran and his brother.  The examiner 
was unable to relate Agent Orange exposure to Charcot-Marie-
Tooth disease, stating, "It is unclear to me the 
relationship between Agent Orange exposure and the problem in 
this family."  The examiner stated that, if in fact both 
brothers were the only affected siblings, and both were 
exposed to Agent Orange in the military, this made it more 
likely that Agent Orange contributed to the exposure.  The 
examiner stated however, in the absence of that evidence, 
that she would be hard-pressed to say that Agent Orange was 
directly responsible unless there was more evidence linking 
the presence of variant Charcot-Marie-Tooth disease with 
Agent Orange exposure.  The VA examiner indicated that 
Charcot-Marie-Tooth disease predated service, and did not 
relate it to Agent Orange exposure in service.  However, the 
examiner did not clearly indicate if Charcot-Marie-Tooth 
disease was aggravated by service. 

The claims file was sent for an independent medical expert 
opinion to clarify any conflicting information in regard to 
etiology of Charcot-Marie-Tooth disease, and to address the 
issue of aggravation in service.  An opinion was provided by 
Dr. S.V., Assistant Professor of Neurology, in November 2006.  
Dr. S.V. stated that the veteran's Charcot-Marie-Tooth 
disease was a hereditary disease.  He noted that a question 
had been raised as to which and how many of the veteran's 
family members possessed similar symptoms, and noted that 
four different physicians of record reported similar symptoms 
in other family members.  Dr. S.V. reported that there was 
the suggestion that the disease was possibly present in an 
uncle, at least one brother, and possibly the father.  Dr. 
S.V. indicated, given the diagnosis of Charcot-Marie-Tooth 
disease, the veteran's childhood symptoms of tripping and 
cramping in his legs, were most likely the earliest 
manifestations of the disease, placing the onset of 
manifestations of the disease prior to 1968.  Dr. S.V. stated 
that there were manifestations of the disease during service.  
The veteran was seen for a swollen left ankle in May 1969, 
and for muscle strain in October 1970.  Dr. S.V. stated that 
the underlying disease could have contributed to these 
injuries, and that these could be evidence of disease 
presence and slow progression.  However, Dr. S.V. stated that 
he did not see any evidence that the veteran's underlying 
hereditary neuropathy underwent a progression at an 
abnormally high rate during service.  The veteran indicated 
that there had been no change in his medical condition on his 
August 1971 separation examination, and did not seek medical 
attention until middle age or later, when his symptoms had 
progressed to a greater degree.  There were no notable visits 
seeking medical attention in the immediate years following 
discharge from service until 1982.  Dr. S.V. noted that this 
was not uncommon in patients with Charcot-Marie-Tooth disease 
because the disease was initially mild and slowly progressed.  
Dr. S.V. stated that the veteran's symptoms first manifested 
prior to service, and post service manifestations seemed to 
follow a typical course for a patient with Charcot-Marie-
Tooth disease.  He stated that there could be considerable 
individual variability in disease progress, but that he did 
not think it was likely that there was a "sub acute" 
worsening of the underlying disease process in the year 
immediately following service.  Dr. S.V. also stated that it 
was not likely that exposure to Agent Orange during service 
hastened the disease progression.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the November 2006 expert 
opinion by Dr. S.V. provides the most probative analysis in 
the etiology of the veteran's Charcot-Marie-Tooth disease.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  Dr. S.V., an Assistant Professor of 
Neurology, based his opinion on a full review of the claims 
file and provided clear, objective rationale supported by the 
record.  Based on Dr. S.V.'s opinion, the Board finds that 
the veteran's Charcot-Marie-Tooth disease is hereditary 
disease in nature under 38 C.F.R. § 3.303(c), that the 
disease had its onset prior to service, and that there was no 
worsening of the underlying disease process in service, or 
within a year of separation of service.  Thus, the 
presumption of soundness on entrance is rebutted by clear and 
unmistakable evidence.  Further, based on the most probative 
evidence of record, the Board finds that the veteran's pre-
existing disease was not aggravated in service as Dr. S.V. 
found that while there was evidence of disease symptoms and 
mild progression during service, there was no evidence that 
the underlying disease progressed at an abnormally high rate 
in service or within one year after service.  He also was 
unable to state that exposure to Agent Orange during service 
hastened the disease process.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.306.  Thus, the Board finds that service 
connection for Charcot-Marie-Tooth disease is not warranted.

In making this determination, the Board has considered the 
veteran's statements in support of his claims.  The Board 
also notes that the veteran submitted copies of information 
on Charcot-Marie-Tooth disease, as well as information on 
Agent Orange exposure and peripheral neuropathy.  However, 
generic text, such as the ones offered, which do not address 
the facts of a particular veteran's case with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  See Sacks v. West, 11 Vet. 
App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

C.  Conclusion

The most probative medical evidence does not show that 
Charcot-Marie-Tooth disease was incurred or aggravated in 
service, and does not establish a nexus between the veteran's 
current disability and his military service.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the veteran has Charcot-Marie-Tooth disease 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for Charcot-Marie-Tooth disease is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


